Exhibit 10.3

FIRST AMENDMENT TO PLACEMENT AGENCY AGREEMENT

March 18, 2015

Compass Point Research & Trading, LLC

3000 K Street NW, Suite 340

Washington, DC 20007

This FIRST AMENDMENT TO PLACEMENT AGENCY AGREEMENT (this “Amendment”) is made
and is effective as of March 18, 2015, by and among Wheeler Real Estate
Investment Trust, Inc., a Maryland corporation (the “Company”), Wheeler REIT,
L.P., a Virginia limited partnership of which the Company is the sole general
partner (the “OP,” and together with the Company, the “Transaction Entities”),
and Compass Point Research & Trading, LLC, as representative of the several
placement agents (collectively with the Transaction Entities, the “Parties”).

RECITALS

WHEREAS, the Parties entered into a certain Placement Agency Agreement dated as
of March 12, 2015 (the “Placement Agency Agreement”); and

WHEREAS, the Parties desire to amend the Placement Agency Agreement in certain
respects.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

1. All references in the Placement Agency Agreement to the “Memorandum” shall
mean (i) that certain Preliminary Private Placement Memorandum, dated
February 20, 2015, (ii) that certain Preliminary Private Placement Memorandum
Supplement, dated March 6, 2015, (iii) that certain Private Placement
Memorandum, dated March 12, 2015, and (iv) that certain Private Placement
Memorandum Supplement, dated March 16, 2015, all prepared by the Company in
connection with the issuance and sale of the Shares, taken collectively together
as a whole.

2. Except as expressly amended by the terms of this Amendment, the Placement
Agency Agreement shall remain in full force and effect in accordance with its
terms.

3. All capitalized terms used in this Amendment and not otherwise defined shall
have the definitions ascribed to such terms in the Placement Agency Agreement.

4. References in the Placement Agency Agreement to the “Agreement” shall mean
the Placement Agency Agreement, as amended by this Amendment.



--------------------------------------------------------------------------------

5. This Amendment may be executed in one or more counterparts, and by the
different Parties in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall be governed by, and construed in accordance
with, the laws of the State of New York without regard to conflicts of laws
principles.

[Signatures on following page.]



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return this Agreement, whereupon it will become a binding
agreement between the Company, the OP and each Placement Agent in accordance
with its terms.

 

Very truly yours, WHEELER REAL ESTATE INVESTMENT TRUST, INC. By:

/s/ Jon S. Wheeler

Name: Jon S. Wheeler Title: Chairman & CEO WHEELER REIT, L.P. By:

/s/ Jon S. Wheeler

Name: Jon S. Wheeler Title: Chairman & CEO

Accepted and agreed to as of the date first above written:

COMPASS POINT RESEARCH & TRADING, LLC

 

By:

/s/ Christopher Nealon

Name: Christopher Nealon Title: President & COO